Case: 20-2016     Document: 9       Page: 1      Date Filed: 05/19/2021         Entry ID: 6423119




                United States Court of Appeals
                                For the First Circuit
                                   _____________________

No. 20-2016

                               RICHARD ALLEN LARSEN, III

                                      Plaintiff - Appellant

                                                v.

    CARRIE LINTHICUM, Aroostook County Deputy District Attorney; BANGOR MAINE
 STATE POLICE; CHRIS BECK, Presque Isle Police Officer; JOHN HIATT, Penobscot County
 Treasurer; JARED CARNEY, Ashland Maine Police Officer; REGINA LARSEN; STEPHANIE
                           LARSEN; APRIL FOUNTAIN

                                     Defendants - Appellees
                                     __________________

                                         JUDGMENT

                                    Entered: May 19, 2021
                                 Pursuant to 1st Cir. R. 27.0(d)


        By notice issued April 15, 2021, Appellant Richard Allen Larsen, III, was notified that he
was in default for failure to file a response to the November 17, 2020 show cause order. Appellant
Richard Allen Larsen, III was warned that unless he filed a show cause response by April 29, 2021
this case would be dismissed for lack of diligent prosecution.

       Appellant having failed to file a show cause response, it is hereby ordered that the above-
captioned appeal be dismissed in accordance with 1st Cir. R. 45.0(a) and 3.0(b).


                                                     By the Court:

                                                     Maria R. Hamilton, Clerk


cc:
 Richard Allen Larsen III
Aaron M. Frey
